                                                                                                     CLERKS OFFICE U.S.DILà1'.COU6'
                                                                                                          AT LYNCHBURl t:
                                                                                                                        !vLA
                                                                                                                FILED           '

                                                                                                           0E2 12 2019
                                                                                                         q L'
                                                                                                            i ..'Rl
                                                                                                                  .
                                                                                                                  -'l'
                                                                                                                     Y *'$1b'
                                                                                                                            :
                                                                                                                            .'
                                                                                                                             .'7.
                                                                                                                               # .   .


                                                                                                               PU 'Clt:R!
                                                                                                                        -.$
                                                                                                                          :'


                                   IN THE UNITED STATESDISTRICT COURY
                                  FOR TPE W ESTERN DISTRICT OFW RGINIA
                                                    LY N CH BU R G DIV ISIO N

              CRYSTAL VL RJVERS
.
    ,
        . '
              : pjajntiff
                  .   .




                                                                               CivilAction No.6:18-cv-00061
              UN ITED ST ATES O F A M ER ICA ,et.al.

                 D efendants



                                          N O TIC E /A DD RE SS CH AN G E



              To:Clerk oftheCourtand a11parties,

              Please take noticethatthePO Box 1182,ForestVA 24551 addressprovided by thePlaintifffor

              thiscaseisnolongeragood address.Theaddressto beused'forthePlaintiff going forward in
              thiscase,wiklnow bethe lilaintiffsprovided physicaladdressof3831O1d ForestRd,Suite6,
                                            '         --              -'
                                                                      '
                                                                           .        .            '
                                                .


              Lynchburg VA 24501.



              lkCS
                '
                   ec          *. NWJXeri :3                      A
                                                           X .G
                      l
              CrystalV L Rivers, r e
              3831 01     estRd, u e        .

              Lynchburg VA
              434-818-2921
              riversparalezalsea icesl em ail-com




         Case 6:18-cv-00061-EKD-JCH Document 318 Filed 12/18/19 Page 1 of 3 Pageid#: 6866
                               C ERTIFICA TE O F SE RV ICE

       I certify that a copy ,ofthe foregoing.has been mailed or emailed.to the tbllowing
  oefbndant-sonoecember18,2019 and filed with theclerk oftheunitek jtatesoistricicourt
  fbrthe w estem oistria ofvirginia Lynchburg oivision.

  Cotmselforth:Defendants,IRS,FBI,Karen Deer,and M ary Lou Prilliman
  310 FirstSt,SW ltm 906,R oanoke VA 24011                .

  US Attorney Thom asCullen atSara.W innl usdoi-qov end Chrisw .NicklasA usdoi.aov

  CounselforDefendantsShalw Beck Lesterand Serenity AcresFann LLC
  300 Entep rise Dr,Suite D ,ForestV A 24551           '
  E Albion Armfield àtalbiel overstreetsloan-com

  CounselforBBoyzLLC,Ralph Beck,S&R Farm LLC,and M ark Loftis
                      ,

  PO B ox 14125 Roanoke V A 24038       '
  Erin Ashwella
              'teashwslll woodsrozers.com

  CounselforPeter Sackettand SherriSackett
  310 FirstSt,Suite 700
  G.Creasy atGcreasvl iamlaw-net

  CounselforO1d Dom inion NationalBank,Kelly PotterandM ark M errill
  200 S($uth 10thSt, Suite 1600, Richmond VA 23219
  Boyd M cGuireatm bovdl w illiam smullen-com '

  oounseleforTedCountsRealty& Auction Co.Incformerly CountsRealtyGroup & AuctionCo
  2306 AtherholtRd,Lynchburg V A 24505
  F.E.IsenhourI11attisenhourl caskiefrontcom

  CounselforAdvantageTitle and Closing Co.LLC,Jenniferltichardson and M attFarriss
  PO Box 70280,Richm ond VA 23255
  Stanlqy P W ellman >tswellm anA hccw.com and &1.VcottFijher,Jr.atsfisherl hccw.com

  CounselforDefendàntsSelectBank FinancialCorp,SelectBank,and J.M ichAelThomas
  1328 3rdst, Sw R oanoke VA 24016
  EricD Chaplnan atechapm anl cow anperrv-com

  CounselforM argie Callahan
  901E Byrd St,Suite 910,Richmond VA 23219
  AlexanderS deW ittatadewittl freeborn-com
  Cotm selforAtlantic U nion Bank and Lisa Schenkel
  2306 AtherholtRd,Lynchburg VA 24501            '
  W illiam E Phillipsatbphillipsl caskiefrost.com




Case 6:18-cv-00061-EKD-JCH Document 318 Filed 12/18/19 Page 2 of 3 Pageid#: 6867
  CounselforFrartk M onison
  12576 W ardsRd,RustburgVA 24588
  Thom asL PhillipsJr.attphillipsl pm fh wvers.com
  North Creek IncakaNorth Creek Construction,Kelly Edmundson,and DavidEdmundson
  595 Legacy LakesW ay,Aberdeen NC 28315

  Counselfor Ronald B each, Seréne Creek Run H OA ,Travis Baker,M ichaelFriedm zn,R ichard
  Rogers,M atthew and Sarah Krycinsld,M ichaelBradbury,Howard Frear,W illiam Fluker,and'
                                                      .   .
                                                                                        '

  SethTwery                                .
  925 M ain St,Suite 300,Lynchburg VA 24505
  ChadA .M ooney atcm oonevl pldrlaw.com

  CounsélforSherwood Day
   1047 VistaPark Dr,SuiteDjVorestVA 24551 .
  ltichard T Gilm an atreilm Anrzdavlawvmcom
  CounselforB arlk ofthe Jam es and R obertChapm an
  828 M ain St, 19thFloor,Lynchburg VA 24504
  Jolm W Franciscc?atifranciscol w oodsrozers.som


     z'                 ..
                 .                      %
    $                        '..w



  CrystalVL 1t1 , ro Se
  3831O1dForestRd,Suite6
  Lynehburg V A 24501
  434-818-2921
  riversparalezalsew icesl tm ail-com




Case 6:18-cv-00061-EKD-JCH Document 318 Filed 12/18/19 Page 3 of 3 Pageid#: 6868
